FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 24, 2022

                                      No. 04-21-00300-CV

           IN THE MATTER OF THE ESTATE OF VAN L. CRAPPS, DECEASED

                     From the County Court at Law, Medina County, Texas
                                    Trial Court No. 9498
                          Honorable Mark Cashion, Judge Presiding


                                         ORDER

Sitting:       Patricia O. Alvarez, Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice

        In the underlying case, on April 12, 2021, the trial court signed an order admitting to
probate a purported will: the February 5, 2019 “Last Will and Testament” of Van L. Crapps
(Slim). The order appointed Lucille M. Crapps, Slim’s widow, and Hunter Schuehle, Slim’s
business partner and long-time attorney, as independent co-executors of the estate. The order
also authorized issuance of letters testamentary.
        On May 3, 2021, Van Kevin Christensen, Slim’s only child, filed a will contest. Kevin
sued Lucille and Hunter in their individual capacities and as independent co-executors of the
estate.
       Kevin’s will contest included a request to set aside the admitted will, appoint a temporary
administrator, establish a constructive trust, and render declaratory judgment that the instrument
was not complete and not properly admitted. He also raised claims of undue influence,
conspiracy, breach of fiduciary duty (to Slim), and fraud. He sought actual damages, exemplary
damages, and attorney’s fees.
        On May 11, 2021, Kevin filed a motion for new trial addressing the trial court’s order
admitting the will to probate. He argued the February 5, 2019 instrument was not a valid will
because it had missing pages, the purported will was procured by fraud and undue influence, and
Lucille and Hunter were unqualified to serve as executors. The trial court denied the motion.
        Kevin filed a notice of appeal, the appellate record was filed, and the parties filed their
briefs. In his brief, Kevin questions whether this court has jurisdiction in this appeal. Appellees
assert, without citing supporting authorities, that this court has jurisdiction in this appeal.
                                                                                         FILE COPY

        Typically, unless an interlocutory appeal is authorized by statute, a judgment must be
final to be appealable. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (noting
“an appeal may be taken only from a final judgment”); see also Dallas Symphony Ass’n, Inc. v.
Reyes, 571 S.W.3d 753, 758 (Tex. 2019) (noting the legislature’s actions authorizing many more
types of interlocutory appeals and recognizing that “[l]imiting appeals to final judgments can no
longer be said to be the general rule’”).
        However, “[p]robate proceedings are an exception to the ‘one final judgment’ rule; in
such cases, ‘multiple judgments final for purposes of appeal can be rendered on certain discrete
issues.’” De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006) (quoting Lehmann, 39 S.W.3d
at 192).
        “If there is an express statute . . . declaring the phase of the probate proceedings to be
final and appealable, that statute controls.” Id. (quoting Crowson v. Wakeham, 897 S.W.2d 779,
783 (Tex. 1995)). If there is no controlling statute, to be appealable, “the order [must] dispose of
all issues in the phase of the proceeding for which it was brought.” Id. at 578.
        Generally, an order admitting a will to probate, appointing an independent executor,
issuing letters testamentary, and declaring that no other action shall be had in the probate court
other than the return of an inventory, appraisement, and list of claims ends a discrete phase of the
probate proceeding and is an appealable order. In re Estate of Coleman, 360 S.W.3d 606, 610
(Tex. App.—El Paso 2011, no pet.) (citing In re Hudson, 325 S.W.3d 811 (Tex. App.—Dallas
2010, no pet.)).
       However, “if there is a proceeding of which the order in question may logically be
considered a part, but one or more pleadings also part of that proceeding raise issues or parties
not disposed of, then the probate order is interlocutory.” De Ayala v. Mackie, 193 S.W.3d 575,
578 (Tex. 2006) (quoting Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995)); cf. In re
Estate of Coleman, 360 S.W.3d at 609 (recognizing that resolving a motion for summary
judgment against claims in a will contest “may logically be considered part of the proceedings to
admit the will to probate”).
      For example, “if the order admitting the Will to probate merely leads to further hearings
on an issue, it is interlocutory.” In re Estate of McKissick, No. 13-02-022-CV, 2003 WL
1847072, at *3 (Tex. App.—Corpus Christi–Edinburg Apr. 10, 2003, no pet.) (mem. op.).
        We ORDER Appellant to SHOW CAUSE in writing within TWENTY DAYS of the date
of this order why this appeal should not be dismissed for want of jurisdiction. If Appellant does
not timely provide written proof as ordered, this appeal will be dismissed without further notice.
      We WITHDRAW our February 2, 2022 submission date. We will reset this appeal for
submission at a later date.
       It is so ORDERED on August 24, 2022.
                                                                     PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT